                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


UNITED STATES,

                  Plaintiff,
                                                  Case No. 18-cr-109-pp
      v.

JACK A. CLAYBORNE,

                  Defendant.


 ORDER OVERRULING DEFENDANT’S OBJECTIONS (DKT. NOS. 83, 84),
ADOPTING JUDGE JONES’S RECOMMENDATIONS (DKT. NOS. 65, 79) AND
   DENYING MOTIONS TO SUPPRESS EVIDENCE (DKT. NOS. 57, 58)


      On January 25, 2019, the defendant filed two motions to suppress

evidence. Dkt. Nos. 57, 58. In his first motion, he asked the court to suppress

cell-site location information (CSLI) obtained under two different orders issued

under 18 U.S.C. §2703(d). Dkt. No. 57 at 1–2. In the second motion, the

defendant asked the court to suppress two eyewitness identifications that he

asserted resulted from “unduly suggestive” procedures in violation of the Fifth

Amendment of the Constitution. Dkt. No. 58 at 3. Magistrate Judge David E.

Jones recommended that this court deny both motions. See Dkt. Nos. 65, 79.

The court adopts Judge Jones’s recommendations and denies both motions to

suppress.

I.    Standard of Review

      Rule 59(b) governs a district court’s referral of motions to suppress to

magistrate judges. Fed. R. Crim. P. 59(b). Parties have fourteen days to file

                                        1
“specific written objections” to a magistrate judge’s report and recommendation

on a motion to suppress. Fed. R. Crim P. 59(b)(2). When reviewing a magistrate

judge’s recommendation, the district judge must review de novo the portions of

the magistrate judge’s recommendations to which a party timely objects. 28

U.S.C. §636(b)(1); Fed. R. Crim. P. 59(b)(2), (3). The court can “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the

magistrate.” 28 U.S.C. §636(b)(1).

II.   Motion to Suppress Evidence (Orders Obtained Under the Stored
      Communications Act) (Dkt. No. 57)

      A.    Background Facts

      On August 10, 2016, the government applied for an order under the

Stored Communications Act, or “SCA” (18 U.S.C. §2703(d)), seeking more than

a week’s worth of CSLI about a cellphone belonging to the defendant, as part of

an investigation relating to a carjacking. Dkt. No. 57-1 at 1-6. Magistrate Judge

Joseph granted that application shortly after the government filed it. Dkt. No.

57-1 at 8. Over a year later, on November 27, 2017, the government applied for

a second order in the same carjacking investigation. Dkt. No. 57-2 at 1-6.

Magistrate Judge Duffin granted that application. Dkt. No. 57-2 at 8. For a

more complete recitation of the facts, see Magistrate Judge Jones’s Report and

Recommendation, which the court adopts. Dkt. No. 65. The court will recount

relevant facts below.

      B.    Procedural History and Arguments

      In January 2019, the defendant moved to suppress “all evidence

obtained as a direct and derivative result of the §2703(d) orders.” Dkt. No. 57 at
                                         2
1. He argued that under the Supreme Court’s decision in Carpenter v. United

States, ___ U.S. ___, 138 S. Ct. 2206 (2018), the court must exclude the CSLI

evidence because the government obtained it without a warrant.1 Dkt. No. 57

at 1–2. The defendant acknowledged the Seventh Circuit’s decision in United

States v. Curtis, 901 F.3d 846 (7th Cir. 2018), in which it held that courts were

not required to exclude evidence obtained under §2703 orders obtained before

Carter was decided, but asserted that Curtis didn’t apply because the

government wasn’t acting in good faith when it applied for the §2703(d) orders.

Dkt. No. 57 at 1–2.

      Specifically, the defendant argued that the government knew when it

applied for the orders that §2703(d) was being challenged, and therefore that

the government should have applied for a warrant rather than using the

warrantless order procedure. Id. The defendant argued that the Supreme Court



1 The SCA provides that the government can compel electronic communications
providers to provide CSLI and other customer data either by “obtain[ing] a
warrant issued using the procedures described in the Federal Rules of Criminal
Procedure” or “obtain[ing] a court order for such disclosure under” section 18
U.S.C. §2703(d). See 18 U.S.C. §§2703(c)(A) and (B). Prior to June 22, 2018—
the date on which the Supreme Court decided Carpenter—to obtain an order
under §2703(d), the government needed to show only “reasonable grounds to
believe” that the records would be “relevant and material to an ongoing
criminal investigation.” 18 U.S.C. §2703(d). In Carpenter, the Supreme Court
held that “warrantless searches are typically unreasonable where ‘a search is
undertaken by law enforcement officials to discover evidence of criminal
wrongdoing.’” 138 S. Ct. at 2221 (quoting Vernonia School Dist. 47J v.
Acton, 515 U.S. 646, 652–653, 115 S.Ct. 2386, 132 L.Ed.2d 564 (1995)). The
Court concluded that the acquisition of CSLI data constituted a “search” under
the Fourth Amendment. Id. It instructed that the government cannot obtain
CSLI data without a warrant—in other words, by means of a §2703(d) order—
unless there is an applicable exception to the warrant requirement. Id. at
2222–23.
                                        3
cases creating the good faith exception dealt with only police officers and law

enforcement officials who could not be expected to know about legal challenges

to laws. Id. at 8–9. He asserted that federal prosecutors, not law enforcement

officers, apply for §2703(d) orders. Id. The defendant argued that unlike law

enforcement officers, it was the job of federal prosecutors and other

government lawyers to stay abreast of changes in the law. Id.

      The defendant also argued that the prosecutors in his case knew that

§2703(d) was under constitutional attack. Id. at 9–10. He asserted that in

August 2016 and November 2017, when Judges Joseph and Duffin issued the

§2703(d) orders, (1) neither the Supreme Court nor the Seventh Circuit had

addressed the law’s constitutionality; (2) the Fourth Circuit had ruled the

statute unconstitutional (“at least initially”); and (3) there was at least one

challenge to the statute pending in this district. Id. The defendant contended

that because government lawyers should be imputed with awareness of the

cases, the government was not acting in good faith when it asked for the

§2703(d) orders. Id. at 8–9.

      Magistrate Judge Jones recommended that this court deny the

defendant’s motion. Dkt. No. 65. He explained that even though §2703(d) was

under challenge when Judges Joseph and Duffin issued the orders, “it does not

necessarily follow that the government obtained those orders in bad faith.” Id.

at 5–6. He pointed out that at the time of Judge Joseph’s August 2016 order,

the Eastern District of Michigan and the Sixth Circuit had rejected challenges

to §2703(d). Id. at 6. He noted that this court had held in United States v.

                                         4
Wheeler, 169 F. Supp. 3d 896 (E.D. Wis. 2016), that “cell users did not have a

Fourth Amendment reasonable expectation of privacy in historical CSLI.” Id. He

pointed out that at the time of Judge Duffin’s November 2017 order, the

Supreme Court hadn’t decided Carpenter, and the government had taken the

position in briefing and oral argument before the Supreme Court that §2703(d)

orders were constitutional. Dkt. No. 65 at 6–7. For these reasons, Judge Jones

concluded that the government did not act in bad faith when it requested the

orders. Id.

      The defendant objected. Dkt. No. 83. Rather than objecting to any

specific portion of the recommendation, the defendant renewed his original

arguments with two clarifications. Id. at 4 (“The totality of circumstances is set

forth in great detail in all of the briefings previously filed herein. To rehash

those facts would be superfluous and cumulative.”). First, the defendant cited

Ninth and Tenth Circuit case law for the proposition that the government bears

the burden of proving good faith, and that it must do so by showing that its

choice to seek §2703(d) orders instead of warrants was “objectively reasonable.”

Id. at 4. The defendant argued that because the Supreme Court had granted

certiorari in Carpenter in June 2017, the government could not show prove that

it was objectively reasonable to rely on the constitutionality of §2703(d) orders

when it applied for the November 2017 order. Id. at 5. Second, the defendant

reiterated that the government had chosen to seek §2703(d) orders rather than

warrants, despite knowing that the Supreme Court had granted certiorari. Id. at




                                          5
5. The defendant argued that the government should be “penalized” for this

violation of the Fourth Amendment, not “lauded” for it. Id.

      C.    Analysis

      The defendant’s argument boils down to an assertion that when lower

federal courts disagree about a statute’s constitutionality, and the Supreme

Court has accepted certiorari on the question, the government cannot in good

faith rely on that statute. That is not and cannot be the law. Until the Supreme

Court strikes down a statute, all parties—the government included—have a

good-faith basis for relying on that statute. Exclusion of evidence is not

“required when law enforcement agents act in good-faith reliance upon a

statute or ordinance that is subsequently held to be unconstitutional. Nor is

exclusion required when law enforcement agents act in good-faith reliance

upon a statute or ordinance that is subsequently held to be unconstitutional.

United States v. Peltier, 422 U.S. 531 . . . (1977), Michigan v. DeFillippo, 443

U.S. 31 . . . (1979).” Illinois v. Gates, 462 U.S. 213, 256 (1983). The defendant’s

argument that government lawyers are not entitled to exercise that same

reliance has no support in the law or in the chronology of this case.

      In August 2016, there was no reason for the prosecutors to believe that

§2703(d) was constitutionally infirm. The defendant points to the Fourth

Circuit’s 2015 decision in United States v. Graham, 796 F.3d 332 (4th Cir.

2015) (Graham I), which held that §2703(d) violated the Fourth Amendment.

Dkt. No. 57 at 10. Graham, however, was not binding in the Seventh Circuit,

and in March 2016—five months before Judge Joseph issued the August 2016

                                         6
order—this court had rejected the Graham court’s logic. See United States v.

Wheeler, 169 F. Supp. 3d 896, 910 (E.D. Wis. Mar. 14, 2016). As of Judge

Joseph’s August 2016 order, the Fifth and Eleventh Circuits had ruled that the

statute was constitutional. In re U.S. for Historical Cell Site Data, 724 F.3d 600

(5th Cir. 2013); United States v. Davis, 785 F.3d 498, 511 (11th Cir. 2015).

And in May 2016—three months before Judge Joseph issued the August 2016

order—the Fourth Circuit abrogated the portion of Graham I that held §2703(d)

unconstitutional. United States v. Graham, 824 F.3d 421, 438 (4th Cir. May

31, 2016) (Graham II) (“[T]he Government legally acquired [CSLI] records

through §2703(d) orders.”). These cases were decided months before the

government requested the first order in August of 2016. There was no circuit

split at the time the government applied for the first order, and the weigh of

authority was in favor of the constitutionality of the statute.

      The defendant also argued to Judge Jones (though not in his objection to

this court) that by the time the government applied for the August 2016 order,

at least one defendant had challenged the constitutionality of §2703(d) before a

court in the Eastern District. Dkt. No. 57 at 9 n.3. The defendant cited United

States v. Vic Chambers, Case No. 16-cr-13 at dkt. no. 81.

      The attorney who originally represented the defendant and who filed the

instant motion to suppress—Dan Stiller—also represented defendant Vic

Chambers; the prosecutor in Chambers was AUSA Margaret Honrath. On July

20, 2016—less than a month before the government applied for the August

2016 order in this case—Attorney Stiller filed a motion to suppress the CSLI

                                         7
evidence in Chambers, making a similar argument to the one he made in this

case. Id. at Dkt. No. 81. Given that, the defendant’s assertion that a defendant

had made a challenge to §2703(d) before a judge in the Eastern District of

Wisconsin at the time the government applied for the August 2016 order is

true—as far as it goes. But AUSA Honrath was not the prosecutor who applied

for the order in this case; it was AUSA Mel Johnson. See Dkt. No. 57-1 at 6 in

the instant case. The defendant provides no evidence indicating that on August

10, 2016, AUSA Johnson knew about the motion Stiller had filed three weeks

earlier in a different case assigned to a different prosecutor. Even if AUSA

Johnson had known about the motion filed in the Chambers case, the fact that

another defendant had challenged the statute would not constitute proof that

Johnson sought the §2703(d) order in this case in bad faith, particularly given

the fact that this court—Judge Pepper—had rejected a similar challenge in

Wheeler in March of 2016.

      On September 14, 2016, Judge Joseph recommended that the district

judge deny Chambers’ motion, Chambers, 16-cr-13 at dkt. no. 96; Chambers

objected, id. at dkt. no. 99, and Judge Lynn Adelman accepted Judge Joseph’s

recommendation and denied the motion to suppress on October 26, 2016, id.

at dkt. no. 111. A month later, on November 27, 2017, AUSA Rebecca

Taibleson applied for the second §2703(d) motion in this case. Dkt. No. 57-2 at

6. By the time AUSA Taibleson filed that second application, two judges in this

district—Judge Pepper in Wheeler and Judge Adelman in Chambers—had

rejected constitutional challenges to §2703(d). While it is true that the Supreme

                                        8
Court had accepted certiorari in Carpenter five months earlier, that fact did not

convince Judge Adelman to rule in Chambers’s favor. And as Judge Jones

pointed out, at the time AUSA Taibleson applied for the second order, the

government had argued before the Supreme Court that §2703(d) did not violate

the Fourth Amendment.

       The court agrees with Judge Jones that there is no evidence that the

government acted in bad faith in applying for the two §2703(d) orders. It was

objectively reasonable for the government to rely on the constitutionality of

§2703(d) orders in August 2016 and November 2017. The court will adopt

Judge Jones’s recommendation and will deny the motion to suppress.

III.   Defendant’s Motion to Suppress Evidence (Eyewitness
       Identifications) (Dkt. No. 58)

       A.    Background Facts

       The defendant has not disputed the facts Judge Jones laid out in his

recommendation, so the court reproduces them here.

              On July 7, 2016, Michael Guster became the victim of an
       attempted carjacking. See Defendant’s Motion to Suppress Evidence
       4-5. As Mr. Guster parked his car in his garage, two masked men
       approached with guns drawn. Id. at 4. The men fired shots, and a
       bullet went through both of Mr. Guster’s legs. Id. at 5. Mr. Guster,
       legally carrying a handgun, shot back at the two men and hit one of
       them who was later identified as Eric Booker. Id. The two armed and
       masked men fled the scene and approximately ten minutes later, a
       man stripped down to his underwear showed up at the door of
       nearby resident, P.P. Def.’s Mot. to Suppress 5. The man asked P.P.
       to provide him with some clothes and then he retreated. Id. at 5-6.

              Shortly after the attempted carjacking, Mr. Guster was
       interviewed by a detective. Mr. Guster described the person that shot
       him as a “black male, 23-25 years old, medium complexion, medium
       build, 6’0-6’1’’, 180-190 pounds, 1-2’’ afro, wearing a mask which


                                        9
      covered his mouth and nose.” Def.’s Mot. to Suppress 6. P.P., who
      was also interviewed by a detective, described her visitor as a “black
      male, 6’0, mid 30s, medium build, caramel complexion, bald, no
      scars or tattoos.” Id.

            By August 1, 2016, Jack Clayborne was identified as a
      suspect through video surveillance from July 7, 2016, which showed
      a wounded Eric Booker being dropped off at a hospital by someone
      driving a Ford Taurus with Illinois license plates. Def.’s Mot. to
      Suppress 6-7. Law enforcement ran the plates which listed to Jack
      Clayborne. Id. at 7. An FBI agent contacted Jack Clayborne who
      explained that he’d given his Taurus to his son—also named Jack—
      who took it to Milwaukee and returned it around July 10. Id.

            In February 2018, law enforcement officers offered Mr. Guster
      and P.P. an opportunity to identify Mr. Clayborne as the person they
      observed. Def.’s Mot. to Suppress 7. FBI Agent Lucker and Detective
      [Klabunde] put together a photo array comprised of six photographs,
      one of Mr. Clayborne and five random others purported to resemble
      Mr. Clayborne. Id. at 8. Detective [Klabunde] first presented P.P.
      with form instructions and then he showed her the six photos in
      sequential fashion, with Mr. Clayborne’s photo appearing fourth. Id.
      P.P. hesitated between pictures two and four, but described herself
      as “pretty certain” that the fourth photo depicted the unclothed man
      that came to her door. Id. Detective [Klabunde] repeated the process
      for Mr. Guster who also picked out Mr. Clayborne from the photo
      array because of his nose and mouth shape. Id. at 9.

Dkt. No. 79 at 2-3.

      B.    Arguments

      The defendant argued to Judge Jones that the identification procedures

which resulted in his identification were unduly suggestive. Dkt. No. 58 at 3.

The defendant asked Judge Jones to find the identifications inadmissible, and

to prohibit Guster and P.P. from identifying him at trial. Id. at 22.

      The defendant made a “three-pronged argument” that the identification

procedures were flawed. Id. at 3. First, he asserted that his case was “ill-suited”

for a photographic identification procedure because the headshots used in

                                        10
photo lineups do not “capture certain aspects of a suspect’s broader

physicality,” such as height, weight, scars or tattoos that the witness might

have focused on. Id. at 9–11.

      Second, the defendant argued that the procedures deviated from the best

practices recommended by then-deputy Attorney General Sally Yates in her

2017 memorandum captioned “Eyewitness Identification: Procedures for

Conducting Photo Arrays.” Id. at 11. He asserted that the Yates Memo

described the Department of Justice’s accepted best practices for conducting

photo identifications. Id. at 11. The defendant contended that, contrary to the

recommendations in the memo, the photo array was not administered by

someone uninvolved with the case, and the government had created the array

based on the defendant rather than on the witness descriptions. Id. at 11–13.

He pointed out that none of the photos depicted people with afros, even though

it was the only above-the-neck characteristic described by either witness. Id.

      Third, the defendant cited United States v. Williams, 522 F.3d 809, 811

(7th Cir. 2008) in support of his argument that data demonstrated the photo

array was unfair because it was skewed toward certain individuals, one of

whom was the defendant. Id. at 13-19. The defendant began this argument by

discussing a 1981 article written by a professor at the State University of New

York, discussing “[t]he idea of testing a series of photos used for purposes of

eyewitness identification for bias based on its functional or effective size . . . .”

Id. at 14. The defendant described the professor’s theory:

            The inquiry is fairly simple. In instances where an eyewitness
      gives a description of a perpetrator and is later shown an array or
                                          11
      series of photos from which the eyewitness makes an identification,
      the legitimacy of the process can be tested by providing the
      eyewitness’s description, as well as the photos shown to that
      witness, to a statistically significant group of mock witnesses. Each
      mock witness is given the relevant eyewitness description and then
      called upon to view the photos with instruction to select the
      individual most closely matching the eyewitness’s description of the
      perpetrator.

            A scientifically effective photo array—one in which all persons
      included bear an adequate resemblance to the person described by
      a witness—would be expected to yield an outcome in which each
      photo is selected a roughly equal number of times. In that case, the
      array’s effective size (i.e., its number of candidates viable in relation
      to the actual eyewitness’s description (would be the same as its
      actual size (i.e., the number of photos comprising the array).

             Things become different, though, where different photos
      within the array are picked at rates differing to a statistically
      significant degree (i.e., deviation from what would be expected by
      chance) from equal. When that happens, the photographed
      candidates who are selected a statistically significant fewer number
      of times are viewed as non-viable, a circumstance causing the
      overall array to have an effective size less than its actual size. And
      when the array’s effective size decreases to a statistically significant
      degree below its actual size, the array is viewed as flawed.

             As to any photo (or photos) selected with a statistically
      significant grater degree of frequency, the overall array is viewed as
      skewed towards any such photo (or photos) and away from other
      photos.

Id. at 14-15.

      Based on this theory, the defendant’s counsel commissioned a study by

then-Ph.D. candidate Kaitlin M. Ensor of Stony Brook University. Id. at 15. See

also, Dkt. Nos. 58-6, 58-7. He gave Ensor the six photos law enforcement had

shown to Guster and P.P. and the verbatim descriptions they had given. Id.

Ensor solicited and “qualif[ied]” two groups of forty-eight people as mock

witnesses. Id. at 16. Each group received the photos in the order in which they

                                         12
appeared in the evidence; one group was given Guster’s description, the other

was given P.P.’s description. Id. The group given Guster’s description selected

one photo twenty-two times, another fourteen times, the defendant’s eight

times, another photo three times and another once; one photo was not selected

by anyone. Id. at 17. The group given P.P.’s description selected the defendant’s

photo 27 times, while the photo selected next most often was picked only seven

times and the remaining photos were selected between three and five times

each. Id.

      Ensor concluded from this data that only three of the six photos shown

to the group given Guster’s description were “viable” photos (one of which was

the defendant), and that only one of the photos shown to the group given P.P.’s

description—the defendant’s—was viable. Id. at 18-19. The defendant argued

that this data showed that the photo array from which Guster and P.P.

identified the defendant was unfairly biased against the defendant. Id.

      C.    Judge Jones’s Recommendation

      Judge Jones recommended that this court deny the motion. Dkt. No. 79

at 9. He recounted the standard for “unnecessarily suggestive” procedures

under the Fifth Amendment:

      The Supreme Court of the United States has long recognized a due
      process check on the admission of eyewitness identification, but
      only when the police have arranged suggestive circumstances
      leading the witness to identify a particular person as the perpetrator
      of a crime. See Perry v. New Hampshire, 565 U.S. 228, 232 (2012).
      To determine whether due process prohibits the introduction of an
      out-of-court identification at trial, the trial court must first decide
      whether the police used an unnecessarily suggestive identification
      procedure. Id. at 235. If they did, the court must next consider
      whether the improper identification procedure so tainted the
                                        13
      resulting identification as to render it unreliable and therefore
      inadmissible. Id.

Dkt. No. 79 at 4. Judge Jones went on to say that “Mr. Clayborne’s challenge

fails at step one.” Id.

      Judge Jones first concluded that even if the headshots shown to the

witnesses didn’t capture characteristics such as height or build, “absent a

showing of improper law enforcement activity,” the question of whether the

identifications were reliable was a question for the jury. Id. at 4–5. He also

expressed doubt that “a photo array that fails to capture every aspect of a

witness’s description constitutes improper police conduct.” Id. at 5.

      As for the deviations from the practices recommended in the Yates

memo, Judge Jones explained that having the photo array administered by

someone uninvolved with the case wasn’t the only way to achieve “blind”—un-

suggestive—administration of the array. Id. at 5-6. He pointed out that the

officers used another “blind” procedure—sequential administration, which

involved “putting each photograph in its own folder, shuffling the folders, and

standing where the administrator [could not] see which photographs the

witness [was] viewing.” Id. at 6. Judge Jones cited United States v. Ford, 683

F.3d 761, 765 (7th Cir. 2012), in which the Seventh Circuit opined that

“[w]itnesses shown a sequential lineup are more likely to compare each person

in it only with their memory of the offender, rather than choose whichever

person looks the most like what the witness remembers.” Id.

      As to the defendant’s argument that the law enforcement officers had

selected the filler photos to match the defendant, rather than to match Guster’s
                                        14
description of the perpetrator (in which Guster indicated that the perpetrator

had a 1-2” afro), Judge Jones noted that selecting filler photos that “generally

fit the witness’s description” . . . “is not always practicable.” Id. at 7. The

government had explained in its response to the motion to suppress that the

defendant “had a shaved head by the time the photo was taken that was used

in the photo array,” dkt. no. 60 at 6, and Judge Jones noted (as had the

government) that the instructions that accompanied the array told the

witnesses that characteristics such as hairstyles might be different in photos,

dkt. no. 79 at 7. He concluded that the difference in hairstyle did not render

the array unduly suggestive. Id.

      Finally, Judge Jones found the data produced by the study the

defendant commissioned from Ensor “probing.” Id. at 9. But he noted that

      the article that the study hinges on repeatedly warns that “a
      statistically significant departure does not necessarily indicate a
      meaningful departure from fairness in the legal context.” ECF No.
      58-4:6. Consequently, the study’s conclusion that the photo arrays
      utilized in this case were flawed does not itself advance the
      conclusion that law enforcement used an unnecessarily suggestive
      identification procedure. This is especially given that no federal case
      known to the Court has discussed the use of effective size
      assessments to establish the suggestiveness of an identification
      procedure. See Response 17.

Id.

      D.       The Defendant’s Objection

      The defendant objected both generally and on three specific grounds.

Dkt. No. 84.

      The defendant first argued that Judge Jones’s conclusions regarding the

defendant’s “ill suited” argument did not “fully take into consideration the
                                          15
specific facts” of his case. Id. at 3. He argued that law enforcement didn’t have

to use a photo array to identify him. Id. at 3-4. He asserted that while P.P.

described someone who was six feet tall, with a medium build and no scars or

tattoos, none of the photos in the array provided information about the

subjects’ height, build or lack of scars or tattoos. Id. at 4. He asserted that

Guster described a masked perpetrator, which meant that his description “was

limited to non-facial characteristics: ‘black male, 23-25YOA, medium

complexion, medium build, 6’00-6’1”, 180-190 lbs, 1-2” afro, black shirt and

tan shorts, armed with a black handgun. Wearing a mask of some sort, which

covered his nose and mouth.” Id. The defendant asserted that while the

subjects in the photo array were black males, and that they arguably had

medium complexions, they didn’t show height, weight, clothing or weapons,

and none of them had a 1-to-2-inch afro. Id.

      Next, regarding his Yates memo argument, the defendant asserted that

Judge Jones “overlooked the fact that the DOJ procedures specifically call for

‘blind administration’ of photo arrays.” Id. at 6. The defendant explained the

purpose of the “blind administration” recommendation—to make sure that the

administrator of the array can’t knowingly or unknowingly cue the witness as

to the identity of the suspect. Id. He also repeated his assertion that the officers

selected the fillers based on similarity with the defendant, rather than

similarity to the descriptions given by Guster and P.P. Id. He concluded by

asserting that while sequential administration “maybe a manner upon which to

conduct a photo array, it is not the recommended manner prescribed by the

                                        16
DOJ.” Id. at 7. He contended that law enforcement chose convenience over

following the recommended DOJ procedures, and asserted that Judge Jones

didn’t take this into account. Id.

       Third, regarding the “effective size” study the defendant had

commissioned, he argued that Judge Jones “failed to take into consideration

other salient factors in the study such as the data and the interpretation of

that data as relates specifically to this case.” Id. at 8. He asserted that he had

“spelled out in excruciating detail” those data and their interpretation in his

initial filing, and criticized Judge Jones for dismissing it solely because “a

statistical significant departure may not lead to unfairness.” Id. The defendant

acknowledged that no federal case had relied on effective size assessments in

finding an identification procedure unduly suggestive, but he urged this court

to do so because “the law is ever evolving,” asserting—without citing

authority—that “[t]he U.S. Supreme Court has recently stated that even

precedent (i.e. stare decisis) may no longer be applicable as times change in

this country.” Id. at 8.

      E.     Analysis

      In 2012, the Supreme Court stated in Perry v. New Hampshire, 565 U.S.

228, 232 (2012), that it had “recognized . . . a due process check on the

admission of eyewitness identification, applicable when police have arranged

suggestive circumstances leading the witness to identify a particular person as

the perpetrator of a crime.” The Court explained that

      [w]e have not extended pretrial screening for reliability to cases in
      which the suggestive circumstances were not arranged by law
                                        17
      enforcement officers. Petitioner requests that we do so because of
      the grave risk that mistaken identity will yield a miscarriage of
      justice. Our decisions, however, turn on the presence of state action
      and aim to deter police from rigging identification procedures, for
      example, at a lineup, showup, or photograph array. When no
      improper law enforcement activity is involved, we hold, it suffices to
      test reliability through the rights and opportunities generally
      designed for that purpose, notably, the presence of counsel at
      postindictment lineups, vigorous cross-examination, protective
      rules of evidence, and jury instructions on both the fallibility of
      eyewitness identification and the requirement that guilt be proved
      beyond a reasonable doubt.

Id. at 232-233. The reason for linking exclusion to improper police conduct “is

to deter law enforcement use of improper lineups, showups, and photo arrays

in the first place.” Id. at 241. Even when an identification procedure is “infected

by improper police influence,” the Court said, it was not “automatically

excluded;” only if there is “a very substantial likelihood of irreparable

misidentification” must the court prohibit the government from presenting it at

trial. Id. at 232, quoting Simmons v. United States, 390 U.S. 377, 384 (1968).

Courts use a totality-of-the-circumstances approach to determine whether a

very substantial likelihood of irreparable misidentification exists. Id. at 239-40.

      In his motion to suppress, the defendant argued the unreliability of

eyewitness identifications. Dkt. No. 58 at 1-3. He argued that using an array of

headshot photos wasn’t a process well suited to accurate identification in a

case where witnesses had provided descriptions of height, weight and build. Id.

at 9-11. He argued that the two law enforcement officers who administered the

photo array were involved in the investigation and knew which photo was the

defendant’s. Id. at 11-12. He argued that the officers did not use photos of

people with afros, even though Guster had described the person who shot him
                                        18
as having a 1-2” afro. Id. at 13. And he argued that the study he commissioned

demonstrated that while the officers showed Guster and P.P. six photos, Guster

effectively selected from only three valid photos, and P.P. effectively had only

one valid photo available to her. Id. at 13-17. The only one of these arguments

that came even close to an allegation that the officers “rigged,” or improperly

arranged, the array was his argument that the officers who administered the

array were involved in the investigation.

      In his reply brief in support of the motion, the defendant spent most of

his ink defending the validity of his effective size assessment study. Dkt. No.

64. Toward the end of that reply, he argued that that Guster’s identification

was unreliable because Guster had described the person who attacked him as

having a one-to-two-inch afro, while the photo of the defendant in the array

showed the defendant with a bald head. Id. at 7. The defendant repeated a

claim he’d made in his motion—that he was bald “as a result of male hair loss.”

Id. at 7, referencing Dkt. No. 58 at 13 (in which the defendant described

himself as “a man who experiences male pattern baldness”).2 He conceded that

P.P. had described the man who appeared at her house as bald, but argued

that this showed that Guster and P.P. had seen different men. Dkt. No. 64 at 8.

In support of this argument, the defendant also pointed to the fact that Guster

had described someone 23 to 25 years old, while P.P. described someone in his

mid-thirties. Id. He asserted that Guster had only a brief opportunity to view



2As far as the court can tell, the only “evidence” of the reason for the
defendant’s baldness is counsel’s assertion in the pleadings.
                                        19
the person who shot him (given that Guster was looking at two men and was

taking cover and loading his own weapon during part of the interaction). Id.

Adding the fact that Guster said the person who shot him wore a mask that

covered his nose and mouth, the defendant argued that “there exists a

legitimate reason in terms of the reliability of the eyewitness identifications to

conclude that one of [the witnesses] got it wrong,” and that the witness who

likely got it wrong was Guster. Id. at 8-9.

      The defendant’s reply memo was based on challenges to the reliability of

the identifications, without any allegation that the officers rigged or

impermissibly arranged the array. The defendant’s objection to Judge Jones’s

recommendation reiterates the arguments he made in his prior pleadings; the

closest it comes to alleging improper police conduct is his assertion that the

officers weren’t required to use an eyewitness identification procedure, and his

claim that the officers “strayed” from the Yates memo recommendations.

      The first step of a suggestiveness inquiry is that the court must

determine “whether the police used an unnecessarily suggestive identification

procedure.” Perry, 565 U.S. at 235. Due process concerns arise “only when law

enforcement officers use an identification process that is both suggestive and

unnecessary.” Id. at 238-39. If the police did not use an unnecessarily

suggestive procedure, the court does not move on to the second step—whether

that “improper identification procedure so tainted the resulting identification as

to render it unreliable and therefore inadmissible.” Id. at 235.




                                        20
      Judge Jones found—and this court agreed—that the defendant’s motion

fails at the first step of the inquiry. The court starts with P.P.’s identification

and looks to the defendant’s own description of that process. The defendant

says that in the winter of 2018—just shy of a year and a half after the

shooting—an FBI agent told Detective Klabunde that the defendant was a

suspect. Dkt. No. 58 at 7. According to the defendant, “reports authored on

and after July 7, 2016, reflect Detective Klabunde’s significant role in the

investigation’s early stages,” but he fails to describe that role. Id. at 8 n.7.

Klabunde put together the photo array. Id. at 8.

      P.P. identified the person who came to her door as being bald; all six

photos depict men with no hair. Dkt. No. 58-1. She described a black male; all

six photos depict black males. She indicated that the person had no scars or

tattoos; none of the photos show men with facial scars or tattoos (although the

person in the fifth photograph appears to have an injury on his right

cheekbone). P.P. described the person who came to her door as having a

“caramel” complexion; the men in the first and fifth photographs appear to

have lighter skin tones than the other four men, and only the witness could

know whether any of them matched what she considered to be a “caramel” skin

tone.3 P.P. described someone in his mid-thirties; the men in the photos do not

appear to be teenagers or middle-aged to elderly men. There is no




3 Different skin coloration “is inevitable in any array or sequence of photos—
just as it is inevitable that the facial hair, ear sizes and chin shapes will not be
identical.” United States v. Johnson, 745 F.3d 227, 230 (7th Cir. 2014).
                                          21
distinguishing characteristic in the defendant’s photo, nothing about him that

makes him stand out from the other five subjects.

      Klabunde and the FBI agent visited P.P. on February 26, 2018. Dkt. No.

58 at 8. Klabunde gave P.P. the array instructions, then showed her the six

photos “in sequential fashion,” with the defendant’s photo being the fourth of

the six. Id. Klabunde indicated that P.P. hesitated on the second photo and

said she wanted to return to it, then hesitated on the fourth photo (the

defendant’s), saying she wanted to return to it. Id. She then indicated that she

was “pretty certain” that the fourth photo (the defendant’s) showed the man

who had come to her door. She said that the second photo looked similar, but

that the person in the second photo had “a thinner face.” Id. She then “became

‘certain the person in folder #4 was the same person she saw on 07-07-16

because the shape of the head, skin complexion, shape of the nose, style of

facial hair, and physical build were all the same.’” Id. at 8-9.

      Nothing in this recitation indicates that the FBI agent or Klabunde did

anything manipulative or suggestive. The defendant asserts that Klabunde

knew which photo was the defendant’s, but there is nothing in his description

of what Klabunde did that indicates Klabunde gave away his knowledge to P.P.

In fact, it appears that P.P. was considering both the second and the fourth

photos, but that she selected the fourth photo due to specific characteristics.

      The government’s response added details about the identification

procedure, which support the conclusion that the agent and Klabunde did

nothing suggestive. The government recounts that each of the six photos was

                                        22
in its own folder, “shuffled by the officer, and not visible to the law enforcement

officer at the time it was visible to the witness,” which meant that the officer

didn’t know the order of the photos until the witness had viewed all six of

them. Dkt. No. 60 at 2-3. Neither the agent nor Klabunde made any suggestive

comments during the array. Id. at 3. And the instructions given to P.P. advised

her that she “should not feel you have to make an identification. It is as

important to exclude innocent persons as it is to identify the perpetrator.” Id.,

citing Dkt. No. 58-2.

      In the absence of evidence of an unnecessarily suggestive identification

procedure, the court need not go on to consider whether P.P.’s identification of

the defendant was tainted; there was no unnecessary suggestion by which her

identification could be tainted.

      Next, the court turns to Guster’s identification. According to the

defendant, the FBI agent and Klabunde visited Guster two days later, on

February 28, 2018, and gave him the same instructions they’d given P.P. Dkt.

No. 58 at 9. Klabunde then used the same procedure he had used with P.P.—

he showed Guster “the same six photos which he again presented in sequential

fashion.” Id. This time, the defendant’s photo was third in the array, and

according to Klabunde, when Guster reached it, he selected the defendant. Id.

      The defendant has alleged that Klabunde selected filler photos that

matched the defendant, rather than filler photos that matched Guster’s

description of a man in his early to mid-twenties with a one-to-two-inch afro.

He ignores the fact that Klabunde did select photos that matched the witness’s

                                        23
description—just as the Yates memo recommended—but the witness

description was P.P.’s. Klabunde showed that same array to Guster, along with

instructions telling Guster that the person who shot him “may or may not be

included in the photos,” and that “[y]ou should not feel you have to make an

identification.” Dkt. No. 58-2. There is no evidence that Klabunde said, “I know

you described a person who had an afro, but keep in mind that he might have

shaved his head since you saw him,” or anything similar. The record indicates

only that Klabunde showed Guster each of the folders after they’d been

shuffled, and that Guster selected the defendant. Nothing about this process

was unnecessarily suggestive.

      In urging the court to find that the identification processes were unduly

suggestive, the defendant focused on two of the Yates memo

recommendations—the recommendation that the filler photos should generally

match the witness’s description of the suspect and the recommendation that

the administrator avoid suggesting to the witness which photo contains the

suspect. The Yates memo contained over thirty recommendations, and the

procedures the officers used with both P.P. and Guster followed most of them.

Dkt. No. 58-3. Neither the defendant nor photos of the defendant were nearby

when the officers conduct the arrays (Yates recommendation 1.2). Only one

suspect was included in the array (Yates recommendation 2.1). As the court

has stated, the photos resembled P.P.’s description of the perpetrator (Yates

recommendation 2.2). The array had at least five filler photographs (Yates

recommendation 3.1). The array did not point to or suggest the defendant to

                                       24
the witness (Yates recommendation 3.2). The photos were of similar size,

background, format and color, and bore no labels that reflected the subjects’

identities or the sources of the photos (Yates recommendation 3.4). There is no

need for the court to go through all the recommendations to make its point.

      The recommendations allow administrators discretion to employ either

sequential or simultaneous procedures (Yates recommendation 4.1); Klabunde

used the sequential procedure. Judge Jones cited the Ford case, in which the

Seventh Circuit speculated that the sequential procedure might encourage

witnesses to compare photos to their memories, rather than to the other

photos. The defendant points to United States v. Johnson, 745 F.3d 227, 229

(7th Cir. 2014), in which the court noted that “some recent research has called

into question the view that sequential presentation of photographs is superior

to photo spreads.” He neglects the part of the Johnson opinion which explains

that “[t]he Supreme Court has not adopted a rule that only ‘the best’ approach

(as the latest social science research identifies the best current understanding)

can be used,” and that Perry precludes a federal court of appeals from

requiring one approach or the other. Johnson, 745 F.3d at 229.

      Yates memo recommendation 5.1 is one of the two recommendations the

defendant alleges that the FBI agent and Klabunde didn’t follow. It reads as

follows:

      The administrator must ensure that he or she does not suggest to
      the witness—even unintentionally—which photograph contains the
      image of the suspect. Oftentimes, the best and simplest way to
      achieve this is by selecting an administrator who is not involved in
      the investigation and does not know what the suspect looks like.


                                       25
Dkt. No. 58-3 at 4. This is not, as the defendant would have the court believe, a

mandate that the administrator must not be involved in the investigation. And

the memo states, on the first page, that it is “not intended to create, does not

create, and may not be relied upon to create any rights, substantive or

procedural, enforceable at law by any party in any matter civil or criminal.

Nothing in these procedures implies that an identification not done in

accordance with them is unreliable or inadmissible in court.” Id. at page 3, n.1.

      The defendant’s arguments that the head shots did not show height,

weight or build and that Guster’s identification of the defendant was not

reliable for various reasons go to whether the identifications were so tainted by

any unnecessary suggestion that they were unreliable. Because there was no

unnecessary suggestion, any errors in the identifications can’t be chalked up to

suggestion. The defendant will have at his disposal at trial the tools Justice

Ginsberg described in Perry for attacking the reliability of the identifications—

vigorous cross-examination, protective rules of evidence and jury instructions

on the fallibility of eyewitness identification. Absent unnecessary and undue

suggestion, there is no reason for this court to use the tool of exclusion to deter

law enforcement from using unduly suggestive procedures.

      A final note on the defendant’s effective size study. Judge Jones

characterized the results of the study as “probing,” and it provides food for

thought about how humans process verbal descriptions of physical

characteristics when comparing those verbal descriptions to visual

representations. But while Ensor concluded from the data that the array “was

                                        26
not fair, based on flawed selection of lineup candidates”—a conclusion reached

by using tools such as “Pearson’s Chi-Square . . . goodness-of-fit test” and

“Tredoux’ E,” which this court is woefully unqualified to analyze—she provided

no insight into what rendered the array allegedly unfair, or how Klabunde or

any other officer would have had any way to know that it was allegedly unfair.

She did not state what it was about the array that was unfair, and with the

court’s limited understanding of what Ensor did, it can’t imagine how the study

would have revealed the answer to that question.

      The defendant started his discussion of effective size of photo arrays by

stating, “[t]he Seventh Circuit has explained that ‘it takes data rather than

intuition’ to answer questions about circumstances capable of contributing to

misidentification. United States v. Williams, 522 F.3d 809, 811 (7th Cir. 2008).”

Dkt. No. 58 at 13. The defendant lifted this fragment out of the context of the

entire sentence, and out of the context of the facts, of Williams.

      Williams moved to suppress three witness identifications resulting from a

lineup in which five participants wore navy blue slippers and the sixth—

Williams—wore white tennis shoes. Williams, 552 F.3d at 810. He argued that

the fact that he alone was wearing white tennis shoes made the lineup unduly

suggestive. Id. The Seventh Circuit began by observing that even if the white

tennis shoes made the lineup suggestive, “suggestiveness is only part of the

legal standard,” and it pointed out that courts should exclude eyewitness

identifications “only if the pretrial procedure ‘was so impermissibly suggestive




                                        27
as to give rise to a very substantial likelihood of irreparable misidentification.’”

Id., quoting Simmons v. United States, 390 U.S. 377, 384 (1968).

      Nonetheless, the Seventh Circuit considered whether the lineup was

unduly suggestive. Williams’s attorney argued that it was “common sense” that

the white tennis shoes rendered the lineup suggestive. Id. at 811. The Seventh

Circuit disagreed, asserting that “[i]f there is one thing known about eyewitness

identification, it is that ‘common sense’ misleads more often than it helps.” Id.

(citations omitted). The court explained that experience makes people confident

that they’ve seen someone before, without giving them any reliable method of

testing whether the confidence is justified, observing that

      [p]eople confuse certitude with accuracy and so are led astray.
      Psychologists have established that certitude often is unwarranted.
      It takes data rather than intuition to answer questions such as “can
      non-uniform footgear in a lineup lead to misidentification?”

Id. For this reason, the court asked the parties to submit memos “addressing

the social-science literature,” but Williams’s counsel told the court he had

nothing to add. Id. The government submitted a memo, which the court said

contained studies that discussed “optimal identification procedures . . . but

[did] not address the question at hand: do differences in the clothes worn by

participants in lineups lead to false identifications?” Id.

      In Williams, the defendant presented the court with a factor—the fact

that he wore different shoes from the other five participants in the lineup—but

no data to show that that factor was unduly suggestive. In other words, the

defendant said, “there was a difference between me and the other participants

in the lineup,” without showing that that difference made it more likely that
                                         28
witnesses would have mistakenly selected the defendant. In this case, the

defendant presents data that he claims shows that the array made the

witnesses more likely to select him, without tethering that data to any

difference between his photo and the photos of the other five subjects or

anything about the identification procedures themselves. The Williams court

concluded that a difference without data to show its impact didn’t establish

suggestiveness; this court concludes that data without an identified difference

does not establish suggestiveness.

IV.   Conclusion

      The court OVERRULES the defendant’s objections to Magistrate Judge

Jones’s recommendations. Dkt. Nos. 83, 84.

      The court ADOPTS Judge Jones’s recommendations. Dkt. Nos. 65, 79.

      The court DENIES the defendant’s Motion to Suppress Evidence (Orders

Under the Stored Communications Act). Dkt. No. 57.

      The court DENIES the defendant’s Motion to Suppress Evidence

(Eyewitness Identifications). Dkt. No. 58.

      Dated in Milwaukee, Wisconsin this 27th day of November, 2019.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                       29
